         Case 1:19-cv-00554-PAE Document 116
                                         118 Filed 05/27/20
                                                   05/29/20 Page 1 of 1
                                                                      2



Via ECF only                                                                        May 27, 2020

Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 1305
New York, New York 10007
EngelmayerNYSDChambers@nysd.uscourts.gov

               Re:     Roc Nation LLC v. HCC International Insurance Company, PLC
                       Venue: US District Court - Southern District of New York
                       Case No.: 1:19-cv-00554-PAE

Dear Judge Engelmayer:

         This firm is legal counsel to Houston Casualty Company (“HCC”), improperly pled as
HCC International Insurance Company, PLC, regarding the above-referenced matter. We write to
request permission, pursuant to § 4.B of Your Honor’s individual rules and practices, to file the
following document under seal in its totality: (1) HCC’s letter motion seeking to file discovery
motion pursuant to Rule 2(C) of your Individual Rules and Practices in Civil Cases; (2) HCC’s
letter regarding discovery issues and seeking to meet and confer (Exhibit A); (3) HCC’s second
letter regarding discovery issues and seeking to meet and confer (Exhibit B); (4) the responses of
respective counsel for Roc Nation, Atty. Kupinse and Hal Blackman (Exhibit C); (5) Roc Nation’s
request for the destruction of documents produced by Hal Blackman (Exhibit D); (6) portions of
the transcript of the deposition of Hal Blackman (Exhibit E); and (7) portions of the transcript of
the deposition of Desiree Perez (Exhibit F). In accordance with Your Honor’s instructions, the
documents have been uploaded via ECF with a limited viewing level restricting viewing to selected
parties as we await Your Honor’s review of these documents and decision.

        Defendant seeks to file the aforementioned documents under seal as they contain sensitive
and confidential information pertaining to Plaintiff’s business operations, financial information,
and proprietary information as well as like information pertaining to individuals and entities that
are not parties to this litigation. This information is not available within the public domain and
was contemplated by the parties when they jointly drafted and entered into the confidentiality order
entered by Your Honor on August 6, 2019. See Document No. 42.

        Good cause exists for granting this request to file the above-referenced documents under
seal so that it may include these documents in HCC’s letter-motion seeking leave to file a motion
to compel discovery.

       Thank you for your time and attention to this matter.

                                                     Respectfully submitted,

                                                     /s/George J. Vogrin
                                                     George J. Vogrin





Case 1:19-cv-00554-PAE Document 118 Filed 05/29/20 Page 2 of 2
%FOJFE)$$TCMBOLFUQSPQPTBMUPGJMFBMMEPDVNFOUTVOEFSTFBMJTCMBUBOUMZ
JNQSPQFS)$$JTUPGJMFJUTMFUUFSQVCMJDMZ XJUIMJNJUFEBOEOBSSPXMZUBJMPSFEBDUJPOT
QFSNJUUFEUPUIFQVCMJDMZGJMFEWFSTJPO*UJTUPEPTPCZ+VOF "TUPUIF
FYIJCJUT )$$JTBMTPJOTUSVDUFEUPGJMFQSPQPTFESFEBDUJPOTPSBMFUUFSIJHIMJHIUJOH
NPSFUBJMPSFESFBTPOTXIZFBDIQBSUJDVMBSFYIJCJUXBSSBOUTVOEFSTFBMGJMJOHBMTPCZ
+VOF )$$JTBENPOJTIFEUIBU JGUIF$PVSUEFUFSNJOFTUIBU)$$IBTPWFS
SFEBDUFENBUFSJBMTXJUIPVUDBSFGVMBUUFOUJPOUPUIFOFFEGPSSFEBDUJPOTUPCFBT
MJNJUFEBTQPTTJCMF UIF$PVSUNBZ  EJSFDUUIBUUIFFOUJSFUZPG)$$TTVCNJTTJPO
XJMMCFQVCMJDMZGJMFEBOEPS  TVNNBSJMZEFOZ)$$TEJTDPWFSZNPUJPO

         SO ORDERED.

                          
                      __________________________________
                            PAUL A. ENGELMAYER
                            United States District Judge


.BZ 
